Citation Nr: 0626735	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-07 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
re-open a claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1943 until 
September 1945.

This appeal arises from a January 2003 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs that declined to re-open the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  


FINDINGS OF FACT

1.  In January 2000, the RO declined to re-open the claim for 
service connection for bilateral hearing loss.  The veteran 
did not appeal this decision. 

2.  Evidence received since the January 2000 RO decision 
relates to an un-established fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises the 
possibility of substantiating the claim.

3.  A preponderance of the evidence demonstrates that 
bilateral hearing loss, which first manifested many years 
after active service, was not related to active service.


CONCLUSIONS OF LAW

1.  The January 2000 RO decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

2.  Evidence added to the record since the January 2000 
rating decision is new and material; thus, the claim of 
entitlement to service connection for bilateral hearing loss 
is re-opened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a) (2005). 

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be re-opened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be re-opened, and the former disposition of the claim shall 
be reviewed.  38 U.S.C.A. § 5108.  

The applicable law in this case defines new evidence as 
existing evidence not previously submitted to agency decision 
makers.  38 C.F.R. § 3.156(a); see also 66 Fed. Reg. 45620 
(August 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an un-established fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the record evidence at 
the time of the last, final denial of the claim sought to be 
re-opened and must raise a reasonable possibility of 
substantiating the claim.  Id.  Evidence is presumed credible 
for the purposes of re-opening unless it is inherently false 
or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
evidence relied upon in re-opening the claim must be both new 
and material.  Smith v. West, 12 Vet. App. 312 (1999).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record. When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran contends he is entitled to service connection for 
bilateral hearing loss.  By a January 2000 rating decision, 
the RO denied the veteran's claim on the basis that the 
evidence failed to demonstrate a link between the current 
disability and military service.  The veteran did not appeal 
the RO's decision.  

In September 2002, the veteran attempted to re-open his claim 
for service connection.  In January 2003, the veteran's 
private medical records were obtained.  Those records 
included an opinion linking the veteran's current hearing 
disability to his military service.  See Private Medical 
Record (Nov. 1987).  This evidence is new and material since 
it relates to an un-established fact necessary to 
substantiate the claim, is not cumulative, and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Thus, the claim is re-opened, and the 
appeal is granted to this extent only.

The veteran states that during World War II, he served as a 
gunner and was exposed to noise trauma, which has caused his 
bilateral hearing loss.

The veteran's service medical records are absent for 
bilateral hearing loss, providing evidence against this 
claim.  The service medical records noted that the veteran 
received a shrapnel wound to the right side of his head.  In 
1975, many years after separation from active service, the 
veteran was noted as having bilateral sensorineural deafness.  
The veteran has been diagnosed with mild to profound 
bilateral sensorneural hearing loss.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

That the veteran was exposed to heavy noise during service 
more than 50 years ago is not in dispute.  The critical 
question is whether this noise exposure can be reasonable 
assumed to have been the cause of a disorder that began 
decades later. 

In November 1987, a private doctor noted that the veteran 
"had bilateral sensorineural hearing loss which may be noise 
induced since he was in field artillery."

In January 2003, the veteran underwent a VA audiology 
examination.  After reviewing the veteran's claim's file, he 
stated that the veteran did have mild to profound 
sensorineural hearing loss.  

The examiner noted that during the examination, the veteran 
reported that he had been using hearing aids for the past ten 
years, but he began to have significant hearing problems 
approximately fifteen to twenty years ago.  The examiner 
concluded that the veteran began to have significant hearing 
problems when he was approximately fifty-three to fifty-eight 
years old, and based on the information contained in the 
claim's file, the examiner opined that it is not as likely as 
that the veteran's hearing loss is the result of his military 
noise exposure.  He added that the hearing loss was the 
result of natural aging.  The Board finds this medical 
opinion is entitled to great probative weight. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). 

The opinion of a health care provider is never conclusive and 
is not entitled to absolute deference.  Indeed, the courts 
have provided guidance for weighing medical evidence.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the Board accords little 
probative value to the private examiner's opinion.  The 
examiner did not note that the veteran's records were 
available, and in addition, he offers no basis for the 
finding.  Additionally, the examiner only stated that the 
veteran's hearing loss "may be noise induced."  For these 
reasons, the VA examiner's opinion, which included a review 
of the claim's file, examination of the veteran and an 
opinion with rationale, outweighs the opinion by the private 
examiner.

In this case, it has been found that, overall, service and 
post-service medical records provide evidence against his 
claim.  Therefore, based on the competent medical evidence of 
record, no link is established between the veteran's current 
diagnosed bilateral sensorineural hearing loss and any 
incident of his active military service.  Service medical 
records do not show that he was treated for bilateral hearing 
loss during service.  Additionally, no other evidence of 
record suggesting that the veteran's bilateral sensorineural 
hearing loss is causally related to event(s) in service 
exists.  The veteran's own theory of medical diagnosis and 
causation cannot be accepted as competent evidence as he is 
not shown to possess the requisite training to speak to 
issues of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, the 
veteran's claim must be denied.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.  
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
their possession that pertains to the claim.  Notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Dec. 2002, Jan. 2003, Mar. 2005).  

The Board is aware of the consideration in Kent v. Nicholson, 
20 Vet. App. 1 (2006), regarding the need for notification of 
what constitutes new and material evidence.  Given the 
favorable nature of the Board's decision to re-open the 
claim, there is no prejudice to the appellant in proceeding 
with this issue.

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time.  
The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. 

The veteran's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, the veteran was 
afforded a VA examination.  Hence, VA has fulfilled its duty 
to assist the appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.

ORDER

Regarding the issue of entitlement to service connection for 
bilateral hearing loss, as new and material evidence has been 
received, the claim is reopened, and to that extent only, the 
appeal is granted. 

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


